Citation Nr: 0610016	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-25 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:  Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran had active service from February 1972 to 
September 1973, with additional prior service of one year, 10 
months, and 28 days.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 RO decision, which denied the 
veteran's claim of entitlement to service connection for a 
low back disability.  

It is noted that the veteran also initiated an appeal with 
regard to the RO's July 2003 decision that denied service 
connection for vertigo and an increased rating for bilateral 
hearing loss; however, the veteran did not perfect an appeal 
with regard to those issues with the filing of a substantive 
appeal.  Thus, the sole issue on appeal to be addressed in 
this decision relates to the low back disability.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The medical evidence shows that a low back disability was 
first clinically manifest years after the veteran's discharge 
from active service; a low back disability is not shown to be 
due to disease or injury in active service.  


CONCLUSION OF LAW

A low back disability was not due to disease or injury that 
was incurred in or aggravated by service, nor may a low back 
disability be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to the RO rating decision in July 2003, and as 
explained herein below, the notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  Accordingly, the Board will proceed to 
adjudicate this claim.  

In the VCAA notice sent to the veteran in February 2003, the 
RO advised the veteran of what was required to prevail on his 
claim of service connection, what specifically VA had done 
and would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also requested the veteran to tell it about 
any additional information or evidence that he wanted the RO 
to obtain for him.  The Board notes that any deficiency in 
notice as to the fourth element of Pelegrini II would not 
result in prejudice to the veteran (see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005)).  From the VCAA notice 
and other documents referenced below, which were sent to the 
veteran, it is reasonable to expect the veteran to understand 
that he should submit all relevant evidence in his 
possession.  

Further, the veteran was provided with a copy of the rating 
decision dated in July 2003 setting forth the general 
requirements of applicable law pertaining to claims for 
service connection.  In the rating decision, the RO also 
informed the veteran of the reasons for its determination and 
the evidence it had considered in its decision.  
The general advisements were reiterated in the statement of 
the case issued in May 2004 and the supplemental statement of 
the case issued in February 2005.  These documents provided 
the veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  As 
such, through the rating decision, statement of the case, and 
supplemental statement of the case, the RO informed the 
veteran of the information and evidence needed to 
substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103.

In sum, through the VCAA notice, rating decision, statement 
of the case, and supplemental statement of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
claim of service connection, and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. § 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but he canceled 
his scheduled October 2004 hearing at the RO before a local 
hearing officer.  The RO has obtained the veteran's service 
medical records and VA medical treatment records.  The 
veteran submitted a medical release in March 2003 in order 
for the RO to obtain certain private treatment records (i.e., 
those from Naylor Medical Clinic and Methodist Hospital), but 
his representative subsequently submitted the records from 
those sources.  Further, VA has conducted necessary medical 
inquiry in an effort to substantiate the claim.  38 U.S.C.A. 
§ 5103A(d).  The veteran was afforded a VA medical 
examination in January 2005, specifically to ascertain the 
nature and etiology of the low back disability.  In short, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.

II.  Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service incurrence will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within one year following separation from 
active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran claims that his low back disability had its onset 
during service.  He related in various statements to the RO 
and in various recent VA outpatient records that his low back 
was injured during service when the train he was riding in 
was hit from behind by another train.  He indicated that he 
was thrown into a wall and was struck by equipment and bunks, 
causing low back pain among other things.  He stated that he 
did not have a low back condition prior to the accident.  He 
indicated that at the time his injuries were determined not 
to be serious enough to warrant leaving the cargo shipment on 
the train with reduced security personnel, so he apparently 
did not seek medical attention then.  

In support of his claim, he submitted statements of two 
servicemen who corroborated the veteran's statement that they 
were involved in a train accident in 1972 or 1973, whereby 
service personnel incurred injuries in the nature of bumps, 
bruises, and possibly strains.  He also submitted a statement 
from a friend who has known the veteran since 1967, who 
indicated in March 2003 that the veteran did not have any 
trouble with his back until 1973 and has since seen doctors 
for it, leading to surgery.  In another statement, a former 
employer of the veteran indicated in October 2003 that the 
veteran worked for her for several years beginning around 
1979, and that he had complained of back problems that 
required physician and chiropractic care reportedly for 
injuries received in service.  

A review of the record indicates that the veteran served on 
active duty from February 1972 to September 1973, with 
additional prior service of one year, 10 months, and 28 days.  
Service medical records show that the veteran's enlistment 
physical examination was negative for a spinal condition.  In 
July 1973, he was diagnosed with back strain from some heavy 
lifting three weeks previously, which manifested in left 
paravertebral spasm and pain.  He was placed on a temporary 
profile for three weeks with limitations on heavy lifting and 
physical training.  At the time of a physical examination for 
separation purposes in September 1973, the sole defect or 
diagnosis was noted to be obesity.  

Post-service medical records reflect that the veteran was 
seen by a private physician in May 1982 for back pains, which 
the veteran believed to be his kidneys.  He was seen three 
days later, but there was no reference to his back and his 
diagnosis at that time was influenza.  He was seen again in 
October 1982 with a complaint of back pains.  He had muscle 
spasm in the right thoracic area (T-3).  He returned two days 
later with the same complaint.  In August 1984, he was seen 
with a complaint of back pain.  In May 1986, the veteran 
underwent an employment physical examination.  There were no 
complaints, clinical findings, or diagnosis of a back 
disability.  In June 1987, the veteran incurred a back injury 
at work when he slipped while lifting shelving.  He was seen 
with low back pain that developed into sciatic pain and left 
foot drop.  X-rays of the lumbosacral spine were 
unremarkable.  He was further evaluated by a neurologist, who 
diagnosed possible paracentral herniated disc.  In July 1987, 
the veteran was admitted to the hospital.  A CT scan of the 
lumbosacral spine revealed mild degenerative change and a 
large central defect at the L4-L5 disc space consistent with 
herniated nucleus pulposus.  That same day he underwent a 
bilateral partial hemilaminectomy at L4-L5, with 
decompression of both L5 nerve roots and removal of a large 
herniated disc fragment.  

VA medical records show that at the time of an October 1987 
VA examination, the veteran reported that in 1982 he had low 
back pain, which became worse while he was driving a truck 
(as a truck driver).  He indicated that he then was seen at 
the VA and was told that it could be a muscle strain.  He 
reported that in June 1987 he injured his back while at work, 
which subsequently required surgery.  The diagnosis was 
history of herniated nucleus pulposus, post discectomy with 
left foot drop.  An April 1988 VA examination report 
indicates similar reports and findings.  In recent VA 
outpatient records, the veteran has reiterated his 
involvement in a rail accident during service.  

In January 2005, the veteran underwent a VA examination for 
the express purpose of determining the nature and etiology of 
his low back disability.  The examiner reviewed the claims 
file, noting pertinent references to the low back in the 
service and post-service medical records.  The examiner 
related the veteran's report of a back injury in service when 
two trains collided.  The examiner also noted that the 
veteran had worked until the 1980s as a heavy equipment 
operator and truck driver, but that he had to stop secondary 
to his back injury.  On examination, per a radiologist, X-
rays of the lumbosacral spine showed chronic disc narrowing, 
straightening of the spine, and generalized degenerative 
joint disease.  In the impression, the examiner opined that 
the veteran's current low back condition was not likely 
related to the back strain noted in service.  The examiner 
furnished rationale, to include the fact of little 
documentation of back problems between the in-service back 
strain in 1973 and 1987, when the veteran underwent lumbar 
spine surgery secondary to a work injury, although the 
veteran stated that he had had pain during that time period.  
The examiner found that the evidence at the current time 
showed disability associated with a herniated disc, which was 
related to the work injury in 1987.  There is no other 
medical opinion of record addressing the etiology of the 
veteran's current low back disability.  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a low back disability.  
Pertinent medical evidence shows that the veteran's currently 
demonstrated low back disability was initially manifest years 
after his discharge from service in September 1973, and there 
is no medical opinion of record relating his current 
condition to his period of service.  Indeed, the sole medical 
opinion addressing the etiological question is unfavorable to 
the claim.

While the veteran believes that he currently suffers a low 
back disability that had its onset during service, and while 
he has furnished statements of witnesses who assert that the 
veteran injured his back in a train accident during service 
which led to chronic back problems, as a layperson, he does 
not have the medical expertise necessary to diagnose his 
condition or give etiology thereof.  See Grottveit v. Brown, 
5 Vet. App. 91 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's current low back disability 
became manifest years after his service and has not been 
medically linked to service.  As the preponderance of the 
evidence is against the claim of service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a low back disability is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


